People v Abreu (2022 NY Slip Op 06872)





People v Abreu


2022 NY Slip Op 06872


Decided on December 01, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 01, 2022

Before: Manzanet-Daniels, J.P., Moulton, González, Rodriguez, Higgitt, JJ. 


Ind No. 227/17 Appeal No. 16767 Case No. 2019-1350 

[*1]The People of the State of New York, Respondent,
vBryan Abreu, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Robin Richardson of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Stephanie L. Nelson of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Shari Ruth Michels, J.), rendered October 23, 2018, convicting defendant, upon his plea of guilty, of attempted murder in the second degree, assault in the first degree (three counts) and gang assault in the first degree, and sentencing him to concurrent terms of five years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating the imposition of the mandatory surcharge and fees, and otherwise affirmed.
Defendant was convicted prior to the enactment of CPL 420.35(2-a), which permits the waiver of surcharges and fees for persons who, like defendant, were less
than 21 years of age at the time of the subject crime. However, pursuant to our own interest of justice powers, we waive the surcharge and fees imposed on defendant at sentencing (see e.g. People v Douglas, 209 AD3d 455 [1st Dept 2022]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: December 1, 2022